Citation Nr: 1446459	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  06-18 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a rash of the head, back, and arms. 

2.  Entitlement to an increased rating for degenerative arthritis of the left foot, currently evaluated as 30 percent disabling. 

3.  Entitlement to a disability evaluation in excess of 10 percent prior to July 22, 2008, and in excess of 20 percent from July 22, 2008, forward, for degenerative arthritis of the right foot. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active service from June 1966 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

As an initial matter, the Board notes that, with regard to the Veteran's degenerative arthritis of the right foot claim, in a September 2008 rating decision, the RO increased the schedular disability rating assigned for this disability from 10 percent to 20 percent disabling, effective July 22, 2008 (the date of a VA orthopedic examination).  Notably, however, because a rating higher than 20 percent is available for degenerative arthritis of the foot, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating remains in appellate status, as reflected on the title page. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this case must be remanded in order to afford the Veteran a hearing before a Veterans Law Judge at the RO.  In making this determination, the Board notes that a Veteran, or a Veteran's representative, may request a hearing before the Board at a VA field facility when submitting the Substantive Appeal (VA Form 9), or anytime thereafter, subject to the restrictions listed in 38 C.F.R. § 20.1304.  See 38 C.F.R. § 20.703 (2013).  Moreover, pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted if a Veteran, or a Veteran's representative acting on his or her behalf, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2013). 

In this case, the Veteran submitted a request for a hearing before a Veteran's Law Judge at the RO regarding his claims for entitlement to service connection for a rash of the head, back, and arms, and entitlement to increased ratings for degenerative arthritis of his feet on his August 2007 Substantive Appeal.  See Veteran's August 14, 2007 VA Form 9.  Pursuant to this request, in August 2009, the RO notified the Veteran that he had been scheduled to appear at a hearing at the RO on October 8, 2009.  See RO letter dated August 26, 2009.  However, on September 1, 2009, this letter was returned to the RO as undeliverable.  Thereafter, on September 19, 2009, the RO contacted the Veteran's son by telephone, and was notified that the Veteran was currently hospitalized for an extended period of time.  See September 2009 Report of Contact.  At that time, the RO also notified the Veteran's son on how to postpone the Veteran's hearing.  See September 2009 Report of Contact.  Subsequently, in October 2009, the Veteran submitted a statement indicating that he would be available for his hearing from December 2009, forward.  See Veteran's October 21, 2009 statement in support of claim.  Additionally, that same month, the Veteran's representative submitted a request that the Veteran's hearing be postponed until December 2009 or January 2010.  See Representative's letter dated October 22, 2009. 

Significantly, however, to date, the Veteran has not been provided such a hearing.  As such, in order to ensure full compliance with the due process requirements, this case must be remanded for the RO to schedule the Veteran for such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge, as requested by the Veteran.  All correspondence pertaining to this matter should be associated with the claims file. 

Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



